Citation Nr: 0700325	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  89-43 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to service connection for a soft tissue 
sarcoma, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for a liver disease, 
claimed as due to exposure to herbicides.

3.  Entitlement to service connection for a skin rash, 
claimed as due to exposure to herbicides.

4.  Entitlement to service connection for a blood disorder, 
to include anemia, claimed as due to exposure to herbicides.

5.  Entitlement to service connection for a neurological 
disability with memory loss, claimed as due to exposure to 
herbicides.

6.  Entitlement to service connection for arthritis, claimed 
as due to exposure to herbicides.

7.  Entitlement to service connection for hair loss, claimed 
as due to exposure to herbicides.

8.  Entitlement to service connection for a nervous 
condition, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1966.  He served in Vietnam from March to September 
1966.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from decisions of the RO in October 
1985 and October 1994 that denied service connection for soft 
tissue sarcoma, a liver disease, a skin rash, a blood 
disorder, a neurological disability with memory loss, 
arthritis, hair loss, and a nervous condition.  The veteran 
timely appealed.

The Board remanded the matters in May 1990, pursuant to 
Nehmer v. U.S. Veterans' Admin., 712 F. Supp. 1404, 1407 
(N.D. Cal. 1989) (Nehmer I); and remanded again in November 
1998 and in October 2003 for additional development.

The Board also notes that the veteran, who performed service 
in the Republic of Vietnam, is shown by the medical evidence 
in February 2004 to suffer from diabetes mellitus.  This is 
referred to the attention of the RO for appropriate action.  

The issue of service connection for arthritis, claimed as due 
to exposure to herbicides, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange or other herbicide.

2.  There is no competent evidence that the veteran currently 
has, or ever has had a soft tissue sarcoma.

3.  There is no competent evidence that any current liver 
disease is related to service.

4.  There is no competent evidence that any current skin rash 
is related to service.

5.  There is no competent evidence that the veteran currently 
has a blood disorder, to include anemia; hypertension was 
first demonstrated many years after service and is not 
related to a disease or injury during active service.

6.  There is no competent evidence that the veteran currently 
has a neurological disability with memory loss; tremors were 
first demonstrated many years after service and are not 
related to a disease or injury during active service.

7.  There is no competent evidence that the veteran currently 
has a disability manifested by hair loss.

8.  There is no competent evidence that any current nervous 
condition is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a soft tissue 
sarcoma, to include as due to herbicide exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

2.  The criteria for service connection for a liver disease, 
to include as due to herbicide exposure, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  The criteria for service connection for a skin rash, to 
include as due to herbicide exposure, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

4.  The criteria for service connection for a blood disorder, 
to include anemia and as due to herbicide exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

5.  The criteria for service connection for a neurological 
disability with memory loss, to include as due to herbicide 
exposure, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5103, 5103A, 5107 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

6.  The criteria for service connection for hair loss, to 
include as due to herbicide exposure, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

7.  The criteria for service connection for a nervous 
condition, to include as due to herbicide exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through April 2004, May 2005, and January 2006 letters, the 
RO notified the veteran of elements of service connection, 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating actions on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Id.	

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection, as concluded below, because any 
question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.  He had 
previously received all required notice regarding service 
connection.  The claims denied obviously do not entail the 
setting of a new disability rating or an effective date.  
Accordingly, the veteran is not harmed by any defect with 
regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims decided on appeal, reports of 
which are of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The veteran contends that each of the claimed disabilities is 
the result of his exposure to Agent Orange in service.

Service connection for disability claimed as due to exposure 
to Agent Orange may be established by showing that the 
claimant has a disease, listed in 38 C.F.R. § 3.309(e), that 
is manifested within the applicable time period, or by 
showing that the claimed disability is, in fact, causally 
linked to such exposure.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.307(a)(6)(iii)).  Here, the veteran 
served in Vietnam during the Vietnam Era.  

A.  Soft Tissue Sarcoma

Soft tissue sarcoma is listed among the diseases or 
disabilities subject to presumptive service connection on the 
basis of herbicide exposure in Vietnam.  38 C.F.R. 
§ 3.309(e). 

In this case, however, service connection may not be granted 
for a soft tissue sarcoma, either presumptively or on a 
direct basis, because the competent evidence simply fails to 
establish any finding or diagnosis of a soft tissue sarcoma 
either within the first post-service year, or at any time in-
service or post-service.  

While the report of a June 1994 VA examination reflects a 
history and diagnosis of a soft tissue sarcoma, the examiner 
reported no findings to confirm the diagnosis.  In a 
September 1994 addendum, the same examiner reviewed the 
veteran's medical records and found that the veteran had 
neither been treated nor diagnosed with a soft tissue 
sarcoma.  The examiner indicated that the veteran reported 
being treated by a private physician, and that the diagnosis 
should be changed to "history of soft tissue sarcoma."

The report of a May 2004 VA examination reflects no evidence 
or documentation of a soft tissue sarcoma.  The veteran could 
not remember where the tumor was, or how it was diagnosed.  
He definitely had not received any treatment, including 
surgery, radiation, or chemotherapy.

The veteran is competent to report symptoms, but as a 
layperson, he is not competent to report a diagnosis of a 
specific disease.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

While service connection could still be granted for a soft 
tissue sarcoma on a direct basis, here, notwithstanding the 
veteran's assertions, there is no competent evidence that he 
currently has a soft tissue sarcoma or any post-operative 
residuals.  See Combee, 34 F.3d at 1044.

Because the evidence weighs against a current diagnosis of a 
soft tissue sarcoma, the preponderance of the evidence is 
against the claim.

B.  Other Claimed Disabilities

Initially, the Board notes that, other than soft tissue 
sarcoma, the other claimed disabilities are not among the 
diseases presumed to be associated with Agent Orange 
exposure.  Thus, notwithstanding the fact that the veteran 
served in Vietnam during the Vietnam era and is presumed to 
have had Agent Orange exposure, service connection for each 
of the other claimed disabilities, on a presumptive basis as 
due to Agent Orange exposure, is not warranted.  As the 
record also reveals no evidence of complaints or diagnosis 
of, or treatment for, each of the claimed disabilities during 
service or within the first post-service year, no other 
presumption applies.

Service connection could still be granted for each of the 
other claimed disabilities on a direct basis, or on the basis 
of competent evidence otherwise demonstrating that each of 
the claimed disabilities was the result of herbicide exposure 
in service.  See Combee, 34 F.3d at 1044.

(1)  Liver Disease

The report of a September 1975 VA examination includes a 
diagnosis of liver damage due to alcohol. 

The veteran's medical history indicates that acute and 
chronic liver disease were manifested in 1981 as non-
infectious hepatitis and as cirrhosis. 

More recently, in May 2004, laboratory testing was normal.  
There were no signs of cirrhosis.  The May 2004 examiner 
opined that, given the veteran's history of alcohol abuse, 
his minimal fatty liver is not likely secondary to 
herbicides, and is more likely secondary to alcohol.

Service connection has not been established for alcohol 
dependency.

The evidence does not demonstrate a link between a current 
liver disease and service, to include exposure to herbicides.

Accordingly, the evidence is against the grant of service 
connection for a liver disease.

(2)  Skin Rash

Service medical records include a diagnosis of tinea inguinal 
in June 1966.  No skin disability was noted at separation 
from service in September 1966.

Records first show a diagnosis of seborrhea in 1985.  
Recurrent skin eruptions on the veteran's lower and upper 
trunk were then noted.

The report of a May 2004 VA examination revealed no skin 
lesions, scarring, or disfigurement.  There was no evidence 
of acne or chloracne.  Given that there was no mention of any 
signs of skin disease on separation from service in 1966, the 
examiner opined that it is not likely that any skin rash is 
secondary to herbicide exposure.  The examiner also noted 
that, while the veteran had been diagnosed post-service with 
seborrheic dermatitis, such skin disability is not consistent 
with herbicide exposure.

The evidence does not demonstrate a link between a current 
skin disability and service, to include exposure to 
herbicides.

Accordingly, the evidence is against the grant of service 
connection for a skin rash.

(3)  Blood Disorder

Service medical records show that the veteran's blood 
pressure reading was 120/80 at the time of his separation 
from service in September 1966.

During an Agent Orange examination in June 1994, the veteran 
reported treatment for hypertension.  His blood pressure 
reading was 135/95.

The report of a June 1994 VA examination reflects a diagnosis 
of hypertension, previously unnoted.

The report of a September 1994 VA examination found no 
evidence of anemia.  No blood disorder was noted.

A May 2004 statement from the veteran's treating physician, 
Mark R. Rogow, M.D., reflects that the veteran currently has 
hypertension.

The record leaves little doubt that the veteran currently has 
hypertension.  
There is no evidence of hypertension in service, and the 
veteran would not be competent to diagnose such a disease.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran, 
in fact, has not reported any symptoms of hypertension in 
service or within the first post-service year.  There is also 
no competent evidence linking current hypertension to a 
disease or injury in service, to include exposure to 
herbicides.

Other than hypertension, there is no competent evidence that 
the veteran currently has a "blood disorder," to include 
anemia.  See Combee, 34 F.3d at 1044.  

Accordingly, the evidence is against the grant of service 
connection for a blood disorder, to include anemia.

(4) Neurological Disability with Memory Loss

The report of a private neurological evaluation, dated in 
October 1988, reveals mild to moderate long term and short 
term memory difficulties.  The examiner noted a mild 
intention tremor involving both upper extremities.

Nerve conduction studies in September 1992 revealed no 
evidence of neuropathy.  Some rhythmic tremulous was noted 
when the veteran was "aware of a moment," which stopped in 
a few seconds.  The September 1992 examiner opined that, 
given the veteran's alcohol history, it was quite likely that 
his tremor was due to alcoholism.

VA progress notes, dated in September 2001, reflect that the 
veteran's unsteady gait was secondary to past alcohol abuse.

The report of a May 2004 VA examination reflects that the 
veteran had a history of alcohol abuse, and that he 
complained of tremors that became worse on action.  He 
reported no other significant neurological complaints, except 
for some balance disturbance especially after consuming 
alcohol.  The examiner diagnosed essential tremor, and 
recommended that the veteran cut down on caffeine and get 
help to try and get off the alcohol.

As noted above, service connection has not been established 
for alcohol dependency.

The evidence does not demonstrate a link between any current 
neurological disability and service, to include exposure to 
herbicides.

Other than tremors, there is no competent evidence that he 
currently has a neurological disability with memory loss.  
See Combee, 34 F.3d at 1044.  

Accordingly, the evidence is against the grant of service 
connection for a neurological disability with memory loss.

(5)  Hair Loss
 
The report of a May 2004 VA examination shows no findings of 
either alopecia areata or of scarring alopecia.  There is no 
current diagnosis of any disability manifested by hair loss.

Hence, there is no competent evidence that the veteran 
currently has the claimed disability.  Nor does the evidence 
demonstrate a link between any current disability manifested 
by hair loss and service, to include exposure to herbicides.  
See Combee, 34 F.3d at 1039.  

Because the evidence weighs against a current diagnosis of a 
disability manifested by hair, the preponderance of the 
evidence is against the claim.

(6)  Nervous Condition

The veteran did not report nervous trouble of any kind at the 
time of his separation from service in September 1966.  Nor 
did he report any symptoms of a nervous condition within the 
first post-service year.  

A VA examiner in May 2004 opined that the veteran's alcohol 
dependency, currently in partial remission, was less likely 
than not due to exposure to herbicide agents or other events 
in service, and that his abuse of alcohol pre-dated active 
service.

The May 2004 examiner also opined that the veteran's 
complaints of depression were likely secondary to the effects 
of alcohol abuse and dependency, and thus not due to exposure 
to herbicides.  There is no other opinion of record.

Service connection has not been established for post-
traumatic stress disorder (PTSD).

While the May 2004 VA examiner also diagnosed a personality 
disorder with antisocial traits, the Board notes that 
personality disorders are not diseases or injuries for which 
applicable law permits compensation or service connection.  
38 U.S.C.A. §§ 101(16), 105(a), 1131 (West 2002); 38 C.F.R. 
§ 3.303(c) (2006).

Hence, the weight of the evidence is against linking any 
current nervous condition to service, to include exposure to 
herbicides.

C.  Reasonable Doubt

Because the competent evidence weighs either against a 
current diagnosis or against linking a currently shown 
disability to service-to include exposure to herbicides, the 
weight of the evidence is against each of the claims.  As the 
weight of the competent evidence is against the claims, the 
doctrine or reasonable doubt is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a soft tissue sarcoma is denied.

Service connection for a liver disease is denied.

Service connection for a skin rash is denied.

Service connection for a blood disorder, to include anemia, 
is denied.

Service connection for a neurological disability with memory 
loss is denied.

Service connection for hair loss is denied.

Service connection for a nervous condition is denied.


REMAND

With regard to the issue of service connection for arthritis, 
claimed as due to exposure to herbicides, the Board notes 
that the veteran first reported arthritis in his upper and 
lower extremities during a VA examination in July 1985.  At 
that time the examiner found no limitation of motion, and X-
rays were negative.

In March 1989, the veteran reported that he had bruised his 
left shoulder in service when he jumped into a bunker.

VA musculoskeletal examination in September 1994 revealed 
decreased range of motion of the right shoulder, as well as 
pain on motion of the right knee.  The examiner diagnosed 
degenerative joint disease.

Under these circumstances, the Board finds that an orthopedic 
examination is needed to determine whether the veteran has 
arthritis; and if so, whether arthritis of any joint of the 
upper and lower extremities had its onset during service or 
is related to his active service, to include exposure to 
herbicides.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2006).  

Accordingly, the matter is REMANDED for the following action:

1.  Afford the veteran a VA orthopedic 
examination to identify all current 
disability underlying the veteran's 
current complaints of arthritis of the 
upper and lower extremities; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service jump 
into a bunker as reported by the veteran 
and his exposure to herbicides. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  
The veteran is advised that failure 
without good cause to report for a 
scheduled examination could result in the 
denial of his claim.

2.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claim on appeal.  If the 
benefits sought remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC), before returning it 
to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


